Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Nelson Quintero on 7/28/2022.

The application has been amended as follows: 
Claim 10: A framework assembly, comprising: a backboard comprising a base body, a receiving slot disposed on the base body, and a first positioning portion disposed on the receiving slot; and a mount element for an antenna disposed on the backboard and comprising a second positioning portion corresponding in position to the first positioning portion; and a decorative board disposed on the first surface of the base structure; wherein the base structure further comprises a first engaging portion disposed on the base body and positioned proximate to the receiving slot, and the mount element further comprises a second engaging portion corresponding in position to the first engaging portion; wherein the mount element further comprises a mount body which the second positioning portion and the second engaging portion are disposed on, wherein the first positioning portion protrudes and extends in a first direction relative to the base body, and the second positioning portion protrudes and extends in a second direction relative to the mount body; wherein the mount element further comprises a third positioning portion disposed on the mount body and extending in the first direction relative to the mount body; and wherein the decorative board comprises a first frame body and a fourth positioning portion disposed on the first frame body and corresponding in position to the third positioning portion.
Claim 13: A framework assembly, comprising: a backboard comprising a base body, a receiving slot disposed on the base body, and a first positioning portion disposed on the receiving slot; and a mount element for an antenna disposed on the backboard and comprising a second positioning portion corresponding in position to the first positioning portion; a first decorative board disposed on the first surface of the base structure; and a second decorative board disposed on the second surface of the base structure, wherein the first decorative board comprises a first frame body and a first coupling portion disposed on the first frame body, and the second decorative board comprises a second frame body and a second coupling portion disposed on the second frame body, such that the second coupling portion of the second decorative board is fixed to the first coupling portion of the first decorative board; wherein the mount element further comprises a mount body on which a first limiting portion disposed, and the second decorative board further comprises a second limiting portion disposed on the second frame body and corresponding in position to the first limiting portion, such that the second limiting portion of the second decorative board is fixed to the first limiting portion of the mount element.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Re claim 1: The best prior art of record, taken alone or in combination
thereof, fails to teach an electronic device including, along with other limitations, the mount element comprises a third positioning portion disposed on the mount body and extending in the first direction relative to the mount body; and wherein the first decorative board comprises a first frame body and a fourth positioning portion disposed on the first frame body and corresponding in position to the third positioning portion as set forth in the claim.
Re claim 7: The best prior art of record, taken alone or in combination
thereof, fails to teach an electronic device including, along with other limitations, the mount element comprises a mount body on which a first limiting portion is disposed, and the second decorative board further comprises a second limiting portion disposed on the second frame body and corresponding in position to the first limiting portion, such that the second limiting portion of the second decorative board is fixed to the first limiting portion of the mount element as set forth in the claim.
Re claim 9: The best prior art of record, taken alone or in combination
thereof, fails to teach an electronic device including, along with other limitations, the first decorative board has a first opening for exposing the first surface of the base structure, and the second decorative board has a second opening for exposing the panel body disposed on the first surface of the base structure as set forth in the claim.
Re claim 10: The best prior art of record, taken alone or in combination
thereof, fails to teach a framework assembly including, along with other limitations, the mount element comprises a third positioning portion disposed on the mount body and extending in the first direction relative to the mount body; and wherein the decorative board comprises a first frame body and a fourth positioning portion disposed on the first frame body and corresponding in position to the third positioning portion as set forth in the claim.
Re claim 13: The best prior art of record, taken alone or in combination
thereof, fails to teach a framework assembly including, along with other limitations, the mount element comprises a mount body on which a first limiting portion disposed, and the second decorative board further comprises a second limiting portion disposed on the second frame body and corresponding in position to the first limiting portion, such that the second limiting portion of the second decorative board is fixed to the first limiting portion of the mount element as set forth in the claim.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIDHI THAKER/Primary Examiner, Art Unit 2835